t c memo united_states tax_court karl t harvey and kathleen s harvey petitioners v commissioner of internal revenue respondent docket no filed date steven m cyr for petitioners ann m murphy for respondent memorandum opinion dinan special_trial_judge this case was submitted pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies in petitioners' federal income taxes for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively and accuracy-related_penalties pursuant to sec_6662 in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether petitioners received and failed to report constructive dividends during the taxable years in issue and whether petitioners are liable for the sec_6662 accuracy-related_penalties for the taxable years in issue this case was submitted fully stipulated the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in phoenix arizona on the date the petition was filed in this case all of the substantive adjustments in the statutory_notice_of_deficiency relate to petitioners' shareholder interests in the kathy harvey trust corporation khtc petitioners have operated khtc as a painting business since its incorporation on date constructive dividends the first issue for decision is whether petitioners received and failed to report constructive dividends during the taxable years in issue sec_61 includes in gross_income all income from whatever source derived including but not limited to dividends sec_61 - - in the statutory_notice_of_deficiency respondent determined that petitioners received and failed to report constructive dividends from khtc during and in the amounts of dollar_figure dollar_figure and dollar_figure respectively khtc's federal_income_tax returns reveal that it had ample earnings_and_profits during the taxable years in issue to cover the amounts of constructive dividends determined by respondent the parties have stipulated that the determined amounts consist of the following dividends forgone_interest under sec_7872 dollar_figure dollar_figure dollar_figure petitioners' personal expenses paid_by khtc dollar_figure dollar_figure dollar_figure a forgone_interest under sec_7872 khtc advanced funds to petitioners before and during the taxable years in issue no loan documents were executed with respect to the advanced funds there is no evidence that petitioners were obligated to pay or in fact paid any interest on the advanced funds petitioners repaid some of the advanced funds before and during the taxable years in issue sec_7872 sets forth the income and gift_tax treatment for certain categories of below-market loans ie loans that are interest free or that provide for interest that is lower than the applicable_federal_rate sec_7872 108_tc_100 mason v commissioner tcmemo_1997_352 pursuant to sec_7872 a below-market q4e- loan is recharacterized as an arm's-length_transaction in which the lender made a loan to the borrower in exchange for a note requiring the payment of interest at the applicable_federal_rate the amount by which the interest which would have been payable on the loan at the applicable_federal_rate exceeds the interest payable pursuant to the loan agreement is called forgone_interest sec_7872 the forgone_interest is treated as transferred from the lender to the borrower and retransferred from the borrower to the lender as interest_paid on the loan sec_7872 a and b the first transfer is treated as a gift dividend payment of compensation or other payment to the borrower depending on the relationship between the lender and the borrower kta-tator inc v commissioner supra pincite the second transfer is treated as a payment of interest by the borrower to the lender which is includable in the lender's income and deductible by the borrower to the extent allowable under sec_163 id petitioners agree that the advances made by khtc fall within the sec_7872 definition of a below-market_loan they contend however that respondent erred in determining the amounts of the outstanding loans which were subject_to sec_7872 during the taxable years in issue they argue that some of the older loans were unenforceable during the taxable years in issue by reason of oregon's statute of limitation for commencing actions upon a liability effectively exempting such loans from sec_7872 petitioners calculate that the correct amounts of - - their constructive dividends in the form of forgone_interest for and are dollar_figure dollar_figure and dollar_figure respectively respondent argues that the oregon law cited by petitioners is irrelevant to the application of sec_7872 the oregon statute of limitation relied upon by petitioners generally requires that actions upon a contract or liability must be commenced within years or rev stat sec_12 however petitioners stated in their petition to the court that the loans were substantially repaid as of date several years after the loans allegedly became unenforceable under oregon law in addition khtc listed all of the outstanding advances as loans to stockholders on the schedules l balance sheets of its federal_income_tax returns we conclude from this record that petitioners treated all of the loans as valid debt during the taxable years in issue moreover we agree with respondent's position that state law does not control whether these outstanding loans are subject_to sec_7872 309_us_78 287_us_103 see also 93_tc_136 where state usury laws did not limit the fair market interest rate to an amount less than the federal statutory rate we have considered petitioners' other arguments with respect to respondent's determinations of their constructive dividends in -- - the form of forgone_interest and find them either irrelevant or lacking merit respondent's determinations are sustained b petitioners' personal expenses paid_by khtc if a corporation pays for the personal expenses of its shareholders it is well established that the shareholders are charged with additional distributions from the corporation taxable to them as dividend income if the corporation has sufficient earnings_and_profits 88_tc_63 affd per curiam 894_f2d_1072 9th cir 28_tc_1100 affd 262_f2d_150 9th cir in their petition their opening brief and their reply brief petitioners failed to address respondent's determinations that they are properly charged with constructive dividends for khtc's payment of their personal expenses the stipulations of fact include only a bald assertion by petitioners that such amounts were paid for business_expenses the only evidence in the record related to these expenses is the revenue agent's explanation of why he determined that the amounts paid for such expenses constitute constructive dividends based on the record we find that petitioners have failed to prove any error in respondent's determinations that they are properly charged with constructive dividends for khtc's payment the two cases relied upon by petitioners in their briefs are not related in any manner to the issue of whether the loans in issue are subject_to section see genest v john glenn corp p 2d or delaney v taco time intl inc p 2d or of their personal expenses during the taxable years in issue we hold that respondent's determinations are sustained accuracy-related_penalties the second issue for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalties for the taxable years in issue respondent's determinations of negligence are presumed to be correct and petitioners bear the burden of proving that the penalties do not apply rule a 290_us_111 58_tc_757 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 respondent determined that petitioners are liable for accuracy-related_penalties imposed by sec_6662 a for the underpayments of tax for and because such underpayments were due to negligence or disregard of rules or regulations negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs sec_6664 however provides that the penalty under sec_6662 shall not apply to any portion of an underpayment --- - if it 1s shown that there was reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year id based on the record we find that petitioners' underpayments for and were not due to reasonable_cause and that they did not act in good_faith accordingly we hold that petitioners are liable for the sec_6662 accuracy-related_penalties for the taxable years in issue as determined by respondent to reflect the foregoing decision will be entered for respondent
